Citation Nr: 0401478	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for left eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Regional Office in Portland, Oregon, that denied the 
veteran's claim for service connection for left eye 
blindness.  The appellant submitted a notice of disagreement 
in May 2000, and a statement of the case was issued in 
September 2000.  The appellant perfected his appeal to the 
Board of Veterans' Appeals (Board) with the filing of a 
substantive appeal in September 2000.  

For the reasons stated below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


REMAND

The veteran contends that his left eye blindness, due to 
central artery occlusion, is related to an episode in service 
in September 1962 when he was treated for thrombophlebitis of 
the left axillary vein.  In September 2000, he requested an 
RO hearing in connection with his claim for service 
connection "for thrombophlebitis."  In a deferred rating 
decision dated in November 2000, the rating specialist 
surmised that the veteran's hearing request was probably 
meant for his blindness claim, but that his accredited 
representative, upon contacting the veteran, was unable to 
obtain clarification.  Consequently, the veteran was never 
afforded an RO hearing.  His representative pointed this out 
in written argument in January 2004 and requested that the RO 
"honor the appellant's request for a local hearing as this 
is a basic due process right of any veteran."  Pursuant to 
38 C.F.R. § 3.103(c) (2003), a hearing on appeal will be 
granted to an appellant who requests a hearing and is willing 
to appear in person.  Therefore, the veteran must be provided 
an opportunity to present testimony at an RO hearing before 
the Board may proceed with appellate review.  

In addition, the only medical etiology opinion of record is 
from a private ophthalmologist, Michael A. Warner, M.D., who 
stated in June 1999 that as an ophthalmologist, he was not an 
expert in clotting disorders and was uncertain as to whether 
the embolus the veteran suffered in service was related to 
his continued vascular disease.  Under the circumstances, the 
Board believes that the veteran should be afforded a VA 
examination with opinion in order to properly assess this 
claim.  See 38 U.S.C.A. § 5103A(d).  

Lastly, the Board notes an April 2002 communication from the 
veteran in which he states that the issue should be one of 
service connection for atherosclerotic disease.  Moreover, as 
the service medical records do document treatment for 
thrombophlebitis and since current medical records appear to 
document vascular disease and reference current 
thrombophlebitis and cerebrovascular disease, it would appear 
a new issue has been implicitly raised.  The Board believes 
this new issue may be described as entitlement to service 
connection for vascular disability, to include 
atherosclerosis, cerebrovascular disease, and/or 
thrombophlebitis.  Moreover, as the veteran contends that his 
left eye blindness is somehow related to the inservice 
thrombophlebitis (or an underlying cause of thrombophlebitis 
during service), it would also appear that the new issue is 
intertwined with the left eye blindness issue.  Given the 
obvious medical nature of the underlying questions, 
appropriate development is necessary to be followed by 
initial adjudication of the newly raised issue by the RO. 

Accordingly, this case is hereby REMANDED for the following 
actions:

1.  With regard to the new claim of 
service connection for vascular 
disability, to include atherosclerosis, 
cerebrovascular disease, and/or 
thrombophlebitis, the RO should review 
the record and send an appropriate letter 
to the veteran to ensure compliance with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should (a) advise the 
veteran of the information and evidence 
not of record that is necessary to 
substantiate his claim, (b) of the 
information and evidence that VA will 
seek to provide, and (c) of the 
information and evidence that the veteran 
is expected to provide.  

2.  The RO should schedule the veteran 
for an RO hearing.  

3.  The veteran should be scheduled for 
appropriate VA examination(s) for the 
following purposes:  (a) to ascertain the 
nature and etiology of his left eye 
blindness (to specifically include 
whether his blindness is causally related 
to the thrombophlebitis treated during 
his active service); and (b) to determine 
if any current vascular disability 
(whether diagnosed as atherosclerosis, 
cerebrovascular disease, or 
thrombophlebitis) is related to the 
veteran's active duty service, to include 
the thrombophlebitis treated during 
service.  It is imperative that the 
claims file be made available to the 
examiner(s) for review in connection with 
the examination(s).  Any medically 
indicated special tests and studies 
should be accomplished, and all special 
test/study findings and all clinical 
findings should be clearly reported.  
After reviewing the claims file and 
examining the veteran, the examiner(s) is 
requested to offer detailed opinions in 
response to the above questions outlined 
in subparts (a) and (b) of this 
paragraph.  

4.  After undertaking any additional 
development deemed necessary, the RO 
should formally adjudicate the new claim 
of entitlement to service connection 
vascular disability, to include 
atherosclerosis, cerebrovascular disease, 
and/or thrombophlebitis.  The veteran and 
his representative should be furnished 
notice of this decision and notice of 
appellate rights and procedures so that 
he may have the opportunity to file a 
notice of disagreement if he wishes to 
initiate an appeal from the RO's 
determination as to this new issue. 

5.  The RO should then review the 
expanded record and determine if service 
connection for left eye blindness is 
warranted on any basis.  If this benefit 
remains denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative may furnish additional 
evidence and/or argument in connection with the matters 
addressed in this remand.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




